DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 05/20/2020 and 09/16/2021 were reviewed and the listed references were noted.

Drawings
The 10 page drawings have been considered and placed on record in the file. 

Specification
The title of the invention is generic and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claims 1-15 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an analyzer configured to …”, “a storage unit storing image data …”, “a region editing unit configured to …”, “a distribution information generator configured to …”, “a data acquisition unit configured to …”, and “an analysis step of …”, in Claim 1-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (EP 2 821 006 A1 - IDS).

Consider Claim 1, Kubota discloses “An ophthalmologic information processing apparatus” (Fig. 3,:230 and Paragraph [0093]), “comprising: an analyzer configured to analyze data of a subject's eye optically acquired by projecting light onto the subject's eye, and to specify a lesion region in the subject's eye” (Fig. 4:2315 is the fluorescent image analyzer, which is one of the components of the Legion Candidate Site Specifying Part (2311) for a subject’s eye.  In addition, see Paragraph [0101]); “a storage unit storing image data of the subject's eye” (Paragraph [0102], wherein it is disclosed that the image data of a subject’s eye is being stored); “a region editing unit configured to specify a changed region by changing the lesion region based on operation information corresponding to an operation content on an operating unit” (Paragraphs [0097] and [0099] wherein the role of scan-target location setting is being disclosed. See also Paragraph [00156, wherein the scan-target location is automatically set); “and a display controller configured to cause an image of the subject's eye to be displayed on a display means based on the image data stored in the storage unit, and to cause a region corresponding to the changed region in the image of the subject's eye to be displayed so as to be identifiable” (Paragraph [0150], wherein the display is disclosed and Paragraphs [0150]-[0156], where the scan-target region is set to automatically identify the region of interest of a subject’s eye and display automatically).  

Consider Claim 2, Kubota discloses “The ophthalmologic information processing apparatus of claim 1, wherein the region editing unit is configured to specify the changed region by changing a shape of the lesion region based on the operation information” (Paragraphs [0237] and [0238]).

Consider Claims 3 and 4, Kubota discloses “The ophthalmologic information processing apparatus of claim 1, wherein the region editing unit is configured to specify the changed region by adding a region designated based on the operation information to the lesion region” and “The ophthalmologic information processing apparatus of claim 1, wherein the region editing unit is configured to specify the changed region by deleting a region designated based on the operation information from the lesion region” (Paragraphs [0240], the disclosed translation motion of the image may be translated as adding a region or deleting a region).

Consider Claim 5, Kubota discloses “The ophthalmologic information processing apparatus of claim 1, wherein the analyzer is configured to newly specify the lesion region in the subject's eye by 49Attorney Docket No. 14520US0iCON performing an analysis again, in which analysis conditions have been changed, on the changed region changed by the region editing unit, and the display controller is configured to cause a region corresponding to the lesion region newly specified by performing the analysis again by the analyzer to be displayed on the display means so as to be identifiable” (Paragraph [0163] the disclosed successive real time scanning of the regions in a fundus image).

Consider Claim 6, Kubota discloses “The ophthalmologic information processing apparatus of claim 5, wherein the analyzer is configured to specify a new lesion region by specifying the lesion region under a first analysis condition and analyzing the changed region under a second analysis condition different from the first analysis condition” (Paragraphs [0102] – [0105], where in more than one analyses are being disclosed).

Consider Claim 9, Kubota discloses “An ophthalmologic system, comprising: a data acquisition unit configured to acquire the data by scanning the subject's eye using optical coherence tomography; the display means; and the ophthalmologic information processing apparatus described in claim 1” (Abstract, Fig. 3:100, and Paragraph [0050] where OCT  is being disclosed and the display shown in Fig. 3:240A; and the remainder has been discussed in analysis of Claim 1 above).

Claims 10-14 recite methods with steps corresponding to the system elements recited in Claims 1-5, respectively.  Therefore, the recited steps of method Claims 10-14 are mapped to the proposed Kubota reference in the same manner as the corresponding elements in system Claims 1-5, respectively.  

Claim 15 recites a non-transitory computer readable recording medium storing a program with instructions corresponding to the functions of the system elements recited in Claim 1 or the steps of the method claim recited in Claim 10.  Therefore, the recited instructions of Claim 15 are mapped to the proposed Kubota reference in the same manner as the corresponding elements in system Claim 1.  Additional Kubota discloses a memory storing non-transitory instructions (Kubota, Fig. 3:212).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (EP 2 821 006 A1 - IDS) in view of Reisman et a. (UEP 3 054 420 A2 - IDS).

	Consider Claim 7, although Kubota discloses analyzing the subject’s eye including the fundus of the subject’s eye (Kubota, Abstract), it does not explicitly disclose “a segmentation processor configured to specify a plurality of layer regions in an A scan direction based on the data, and a distribution information generator configured to generate distribution information on ratio between integrated values of pixel values in the A scan direction of the layer regions located on a sclera side with reference to a Bruch membrane and integrated values of pixel values in the A scan direction of the layer regions located on a cornea side with reference to the Bruch membrane, the layer regions being specified by the segmentation processor, and the analyzer is configured to specify the lesion region based on the distribution information.”  However, in an analogous field of endeavor, Reisman discloses “In the event that focus stacking mode is set, the image combination circuit 109b carries out alignment of a plurality of image data that have been taken at a plurality of focus positions, extracts regions of high sharpness (contrast) of the images, and generates an image having a different depth of field to a single image by combining the high sharpness regions (Reisman, Paragraphs [0034] – [0036], wherein the segmentation of an eye is disclosed and combination of retinal layers is used for analysis of prediction of any eye diseases, and the analysis involves layers of the eye including at or outer to the Bruch’s membrane or distal boundary).
Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Kubota with teachings of Reisman to arrive at the recited limitations of Claim 7.  One of ordinary skill in the art would be motivated to combine Kubota and Reisman in order to create a system for atrophy identification, measurement, or visualization of regions of reduced tissue attenuation (Reisman, First sentence of Paragraph [0031]).  Therefore, it would have been obvious to combine Kubota and Reisman to obtain the inventions of Claim 7.
Consider Claim 8, the combination of Kubota and Reisman discloses “The ophthalmologic information processing apparatus of claim 7, further comprising a position matching processor configured to perform position matching between a fundus image of the subject's eye and an image representing the changed region specified 50Attorney Docket No. 14520US0ICON based on the distribution information, wherein the display controller is configured to cause the image representing the changed region, which has been performed position matching by the position matching processor, to be laid on the fundus image and to be displayed” (Kubota, Paragraphs [0189] – [0195], wherein the position matching is disclosed).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662